Citation Nr: 1118143	
Decision Date: 05/11/11    Archive Date: 05/17/11

DOCKET NO.  06-10 265	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen the claim of entitlement to service connection for lung disease.

2.  Entitlement to service connection for a lung disease.


REPRESENTATION

Appellant represented by:	Wisconsin Department of Veterans Affairs


ATTORNEY FOR THE BOARD

B. Berry, Associate Counsel




INTRODUCTION

The Veteran served on active duty from August 1973 to May 1980.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in August 2005 by the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.

The matter on appeal has had a somewhat atypical development in that the essentially same matter was claimed and adjudicated (in part) while the Court had jurisdiction over an earlier Board determination of the identical issue.  The Veteran appealed the Board's July 2008 decision denying the Veteran's claim of entitlement to service connection for lung disease to the United States Court of Appeals for Veterans Claims (Court).  In October 2010, the Court remanded the claim to the Board for action consistent with the judgment.  In the period following the Board's 2008 decision, the Veteran sought to reopen his claim before the RO.  The RO did in fact reopen the matter but denied entitlement to service connection.  In its 2010 decision, the Court remanded the Board's 2008 decision for "joinder" with the claim for "lung disease now under administrative adjudication below."

The issue of service connection for lung disease is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


REMAND

After a review of the record, the Board concludes that further development is necessary prior to adjudicating the issue of entitlement to service connection for lung disease.  

The Veteran asserts that he is in receipt of disability benefits from the Social Security Administration (SSA).  See December 2009 Veteran statement.  The RO conducted a Social Security Administration inquiry that indicated the Veteran was denied benefits.  Where VA has actual notice of the existence of records held by SSA, which appear relevant to a pending claim, VA has a duty to assist by requesting those records from SSA.  See Murincsak v. Derwinski, 2 Vet. App. 363, 369-70 (1992).  In addition, the duty to assist a claimant in obtaining records held by SSA is not limited to issues involving unemployability status or severity of service-connected disorders, but extends to claims for service connection.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The Court of Appeals for Veterans Claims (Court) held that SSA records could not be unilaterally deemed irrelevant by VA because the possibility that such records contain relevant evidence pertaining to etiology cannot be foreclosed absent a review of these records.  Id. at 187-88.   A notation in the file dated in September 2010 indicates that the RO has requested copies of the Veteran's Social Security disability records; however, these records have not been associated with the claims file.  Therefore, the RO should attempt to obtain the Social Security disability determination and associated medical records.  

In April 2011, the Veteran submitted a letter dated in April 2010 from a private physician providing the opinion that x-rays show that the Veteran had previous lung disease that was incurred prior to any possible damage to his lungs from cigarettes and contributed to his current chronic obstructive pulmonary disease.  The Board finds that the Veteran should be provided with another medical opinion to consider any pertinent evidence that may be in the medical records from SSA and the private opinion that indicates prior lung disease, which may include the calcified granulomata of the right lung base noted in service, has contributed to the Veteran's current lung disorder.  

Accordingly, the case is REMANDED for the following action:

1. Contact the Social Security Administration (SSA) and request copies of any determinations and medical records used by that agency in making a determination on behalf of the Veteran for SSA benefits purposes.  Any such records received should be associated with the Veteran's claims folder.  If the search for such records has negative results, a statement to that effect should be placed in the Veteran's claims folder.

2. Thereafter, provide the Veteran with a VA opinion from a pulmonologist.   The claims file should be made available for review in connection with the examination.  The examiner is requested to review all pertinent records associated with the claims file and offer an opinion as to whether the Veteran's chronic obstructive pulmonary disease (COPD) or any other lung disorder is at least as likely as not (i.e., probability of 50 percent or more) related to the Veteran's active military service to include any reported symptomatology.  The examiner is also asked to provide an opinion on whether it is at least as likely as not that the Veteran's COPD was caused by or aggravated by his service-connected calcified granulomata of the right lung base.  The examiner is requested to include a rationale for all conclusions and confirm that the claims file was available for review.  As part of his or her rationale, the examiner is asked to review and discuss the private medical opinion dated in April 2010.

3. Upon completion of the foregoing, the RO should readjudicate the Veteran's service connection claim of entitlement to service connection for a lung disorder, based on a review of the entire evidentiary record.  If the benefits sought on appeal remains denied, the RO should provide the Veteran with a supplemental statement of the case and the opportunity to respond thereto.  Thereafter, subject to current appellate procedure, the case should be returned to the Board for further consideration, if in order. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
John E. Ormond, Jr. 
Veterans Law Judge, Board of Veterans' Appeals


